Citation Nr: 9907053	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-33 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder, including eczematoid dermatitis and 
psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from September 1948 to 
September 1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veteran's claim of entitlement to service 
connection for a skin condition diagnosed as eczematoid 
dermatitis and psoriasis.

Initially, the Board notes that the veteran's claim was last 
before the Board in July 1998.  At that time, it was remanded 
due to a procedural defect.  Specifically, the RO was 
directed to schedule the veteran for a hearing before a 
traveling Member of the Board, as requested by the veteran.  
Also, the RO was directed to provide the veteran with a copy 
of his medical records, again as requested by the veteran.  
Review of the veteran's claims file reveals that the RO 
complied with the Board's directives, as required by law.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO 
scheduled the veteran for a hearing before a traveling Member 
of the Board and provided him with sufficient notice of this 
hearing.  Also, the record indicates that copies of the 
veteran's medical records were provided to him in August 
1998.

However, the Board also notes that the veteran failed to 
report for his hearing before a traveling Member of the 
Board, scheduled for January 25, 1999.  As such, VA 
regulation permits the Board to adjudicate a claim based on 
the current evidence of record, should the veteran fail to 
report for such a hearing.  See 38 C.F.R. § 20.704(d) (1998).  
Accordingly, the Board will now consider the veteran's claim 
on the evidence currently before it.

In a November 1958 rating decision, the Cleveland RO denied 
the veteran's claim of service connection for eczematoid 
dermatitis.  The veteran was notified of the RO's decision 
the next month.  The veteran did not file a timely appeal.  
As such, the November 1958 rating decision became final in 
accordance with applicable law.

In correspondence to the veteran dated in March 1962, the 
Cleveland RO informed the veteran that review of the 
additional service records incorporated into the veteran's 
claims file did not warrant any change in the previous 
determination concerning his claim for disability benefits.  
The Cleveland RO also informed the veteran of his appellate 
rights and that this decision would become final within one 
year if it were not appealed to the Board within that time.  
As before, the veteran did not file a timely appeal, and the 
March 1962 determination became final in accordance with 
applicable law.

In November 1994, the veteran attempted to reopen his claim 
of service connection for psoriasis.  The RO, in 
correspondence to the veteran dated in April 1995, denied the 
veteran's claim and informed the veteran that new and 
material evidence was required to reopen a claim.  
Subsequently, the veteran filed this appeal.


FINDINGS OF FACT

1.  Entitlement to service connection was last denied by the 
Cleveland RO in March 1962; the veteran was properly notified 
of that determination, and no appeal was perfected therefrom.

2.  Evidence received since the Cleveland RO's March 1962 
determination consists of VA outpatient treatment records 
(dated from November 1991 to December 1994).  In effect, the 
state of the record remains unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1962 determination is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The March 1962 determination is final, and the veteran's 
claim of service connection for a chronic skin disorder, 
including eczematoid dermatitis and psoriasis, may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1997). When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  When a claimant seeks to 
reopen a final claim, the Board must review all of the 
evidence of record before it to determine whether the claim 
should be reopened and readjudicated.  See Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
For purposes of determining whether new and material evidence 
has been presented, the evidence of record prior and 
subsequent to the last final decision is reviewed.  Evans, 9 
Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

When the Cleveland RO considered the veteran's claim in March 
1962, the pertinent evidence of record consisted of the 
veteran's service medical records, two VA examinations 
(conducted in November 1949 and in November 1958), VA 
treatment records (dated from May to June 1951), a private 
medical record (dated in October 1958), and two lay 
statements from the veteran's mother and wife.

The veteran's service medical records document one episode in 
which the veteran sought treatment for a rash on his chest, 
arm, and neck.  It was noted that the veteran had papulo-
vesicular, itching eruptions on both forearms, arms, neck, 
and chest.  It was also noted that the veteran reported a 
history of exposure to weeds two days prior.  The recorded 
impression was contact dermatitis due to poison ivy.  Prior 
to this episode, the veteran's enlistment examination 
(conducted in September 1948) was negative for any reported 
or observed pertinent abnormalities, and his Certificate of 
Disability for Discharge (dated in September 1949) noted only 
the veteran's enucleated left eye.

The November 1949 VA examination is silent as to any 
disorders concerning the veteran's skin, either reported or 
observed.

The veteran's VA treatment records (dated from May to June 
1951) note in a June 1951 discharge summary that the 
veteran's right second, third, and fourth fingers showed a 
papular, slightly scaling eruption, with some pitting of the 
fingernails of these fingers.

The October 1958 private medical record reflects the 
veteran's complaint of recurrent dermatitis of the fingers of 
both hands over the prior seven to eight years.  It also 
reflects the veteran's report that he contracted this 
disorder while in the service.  It was noted that no 
treatment was rendered, and the veteran was advised to see a 
dermatologist for both diagnosis and treatment.

The lay statement from the veteran's mother (dated in October 
1958) indicates that the veteran had a red rash on his right 
hand when he got out of the Army in 1949.  This rash would 
come and go.  The veteran's mother also stated that the rash 
had then gotten to be more red, swollen, and wart-like, 
having spread to the fingers on both hands.

The lay statement from the veteran's wife (dated in October 
1958) also speaks to the rash the veteran had on his right 
hand, this time in 1953 when the veteran and his wife first 
met.  She stated that, over the next two years, at times the 
rash would be completely gone or be very painful and 
bothersome.  At the time of the statement, the veteran's wife 
reported that the veteran's rash was the worse she had ever 
seen, that his fingers were swollen, difficult to bend, 
painful, with large cracks.

Subsequent to the Cleveland RO's March 1962 determination, 
the Denver RO received and considered post-service VA 
treatment records (dated from November 1991 to December 
1994).

These VA records document treatment received by the veteran 
for psoriasis.  It was noted in a December 1991 entry that 
the veteran reported a history of psoriasis since 1949, with 
symptoms having increased in the prior five years.  Physical 
examination found well-circumscribed plaques on the veteran's 
back, buttocks, and posterior legs.  The recorded assessment 
was psoriasis.  No opinion was given as to causation or 
etiology.  A May 1992 entry noted that the veteran had a 
five-year history of psoriasis.  Additional, follow up 
entries indicate that the veteran was found to have chronic 
psoriasis; there was no reference to the veteran's service 
medical history and no discussion of any relationship between 
the veteran's currently diagnosed psoriasis and his service.

III.  Analysis

In March 1962, the Cleveland RO denied the veteran's claim of 
service connection for a skin condition, stating that the 
additional service records did not warrant a change in the 
previous determination.  Prior to March 1962, the Cleveland 
RO had determined that service connection was not warranted 
for the veteran's skin condition, as there was no evidence of 
a relationship between the veteran's currently diagnosed 
eczematoid dermatitis and the acute episode of contact 
dermatitis due to poison ivy for which he was treated in 
service.  Subsequent to March 1962, the Denver RO received 
and considered post-service VA outpatient treatment records 
documenting care received by the veteran for his skin 
disorder.  While the Board recognizes the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a final decision, it does not find the 
additional evidence to be new and material, as required by 
law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, while the VA outpatient treatment records are 
new to the evidence of record, in that they were not before 
the Cleveland RO in March 1962, they are not material.  For 
evidence to be considered sufficient to reopen a prior 
denial, it must be both new and material.  38 C.F.R. 
§ 3.156(a).  In this instance, the additional records are of 
limited evidentiary value, as they offer no medical opinion 
or evidence that the veteran's currently diagnosed psoriasis 
is related to the veteran's service or events therein, 
including the one in-service episode of acute contact 
dermatitis due to poison ivy.  As such, they do not bear 
directly or substantially upon the specific matter under 
consideration, i.e., service connection.  Rather, they 
document treatment received approximately 40 years after the 
veteran's service and are silent as to causation or etiology, 
merely referencing the veteran's reported history of 
psoriasis since 1949.  In this respect, the Board notes that 
the veteran's lay assertion as to the diagnosis of psoriasis 
in 1949 is insufficient to establish entitlement to service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
diagnosis or causation, competent medical evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).

In light of the evidence and law discussed above, therefore, 
the Board concludes that no new and material evidence has 
been submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic skin 
disorder, including eczematoid dermatitis and psoriasis.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's April 1995 
correspondence to the veteran, the statement of the case 
(dated in May 1996), and the supplemental statement of the 
case (dated in March 1996), the Board finds that the veteran 
has been adequately informed of the evidence required in this 
case and afforded an opportunity to respond.


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for a 
chronic skin disorder, including eczematoid dermatitis and 
psoriasis.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

